Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 9/07/2021 has been received and claims 1-32 are pending.
Election/Restrictions
Claims 2-5, 15-21, 25-26, and 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.

Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
in line 1 of Claim 11, insert --(original)-- before “The”;
in line 1 of Claim 15, delete “original” and insert --withdrawn--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-14, 22-24, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the functionality" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the receptacle" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knowlton (20020049483) or Bonutti (20140039495).
Knowlton (‘483) discloses a system (see entire document, particularly Figures 1-25) capable of sanitizing an object disposed in a fluid or a fluid in a receptacle, the system comprising: 
at least one emitter (18, 22; 314) capable of being disposed in a receptacle (this limitation appears optional as per use of language “or” in line 1 of the claim), the at least one emitter having a first end and a second end separated by a length (see entire document, particularly Figures 1-25); 

a signal generator (see entire document, particularly p. 11 [0108] – last 3 lines) electrically coupled to the at least one emitter (18, 22) and configured to generate an RF signal of variable frequency (see entire document, particularly p. 4 [0057], p. 6 [0076]); and 
a controller (54; 394; 404, 406) communicatively coupled to the signal generator (see entire document, particularly p. 11 [0108] – last 3 lines), said controller (54) configured to cause the signal generator to generate an RF signal that varies in frequency across a frequency range (see entire document, particularly p. 6 [0076], p. 11 [0109] – last 4 lines and [0110]-[0113]).
Bonutti (‘495) discloses a system (see entire document, particularly Figures 1-96B) capable of sanitizing an object disposed in a fluid or a fluid in a receptacle, the system comprising: 
at least one emitter (3054) capable of being disposed in a receptacle (this limitation appears optional as per use of language “or” in line 1 of the claim), the at least one emitter having a first end and a second end separated by a length (see entire document, particularly Figures 84-87); 
said at least one emitter (3054) configured as a radio frequency (RF) antenna (3050) to sanitize the fluid or object using RF waves (see entire document, particularly p. 37 [0645]);
a signal generator electrically coupled (via 3052) to the at least one emitter (3050) (see entire document, particularly p. 37 [0645] – 3rd – 4th lines from the bottom) and configured to generate an RF signal of variable frequency (see entire document, particularly p. 12 [0306] – lines 9-12); and 
.

Response to Arguments
Applicant's arguments filed 9/07/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in the paragraph bridging pp. 18-19, examiner disagrees and points out that the argument does not commensurate with the scope of the claim as the claim limitation does not include any specific length requirement for the “RF antenna”.
Applicant’s arguments with respect to claim(s) 1, 6-14, 22-24, and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/REGINA M YOO/            Primary Examiner, Art Unit 1799